Case 8:20-cv-00551-DSF-JDE Document 13 Filed 09/14/20 Page 1 of 1 Page ID #:81




                    UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA

  NAM IL KIM                            CASE NO.
                                        8:20−cv−00551−DSF−JDE
               Plaintiff(s),
        v.                               Order to Show Cause re
  DEPARTMENT OF HOMELAND                 Dismissal for Lack of
  SECURITY, et al.                       Prosecution

              Defendant(s).




       Generally, defendants must answer the complaint within 21 days after
     service or 60 days if the defendant is the United States. Fed. R. Civ. P.
     12(a)(1).
        In this case, Department of Homeland Security, Chad F. Wolf,
     Department of Homeland Security USCIS, Kenneth T. Cuccinelli,Timothy S.
     Robbins andDonna P Campagnolo failed to plead or otherwise defend within
     the relevant time. The Court orders plaintiff to show cause in writing on or
     before October 5, 2020 why the claims against the non-appearing
     defendant(s) should not be dismissed for lack of prosecution. Failure to
     respond to this Order may result in sanctions, including dismissal for failure
     to prosecute.

       IT IS SO ORDERED.

  Date: September 14, 2020                   /s/ Dale S. Fischer
                                            Dale S. Fischer
                                            United States District Judge
